Citation Nr: 0728235	
Decision Date: 09/07/07    Archive Date: 09/14/07	

DOCKET NO.  03-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
chronic headache.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1951 to 
October 1953, with a period of service in the reserves 
thereafter.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  This claim has 
twice been previously remanded by the Board, in 
December 2005, and again in October 2006, for proper VCAA 
notice.  During the most recent remand, the veteran was 
provided proper VCAA notice, with the requisite specificity 
regarding the core requirements for new and material evidence 
consistent with Kent, v. Nicholson, 20 Vet. App. 1 (2006).  
The Board finds that the requirements of previous Board 
remands have been satisfied, and the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  
The veteran's request for an advance on the docket due to 
advancing age was granted by the Board in November 2005, and 
the appeal is again being handled by the Board on an 
expedited basis.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
chronic headache was denied by the RO in a rating decision of 
May 1989, and the veteran was notified of this decision and 
his appellate rights, and he did not disagree or initiate a 
timely appeal, and that decision became final.  

2.  No evidence submitted or received since the time of the 
past final denial of the veteran's claim for service 
connection for chronic headache is new and material to reopen 
the claim and is so significant that it must be considered to 
fairly decide the merits of the claim, and all argument 
submitted by the veteran is entirely cumulative with argument 
previously submitted prior to the past final denial.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for chronic headache, and that 
claim is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.56(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  Additionally, in Kent, v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice in claims to reopen on 
the basis of new and material evidence required a greater 
degree of specificity with respect to notice, including a 
detailed explanation as to what constituted new and material 
evidence to reopen a claim as determined by the evidence of 
record at the time of the previous final denial.  That is, 
VCAA notice in claims to reopen must explain the elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The veteran has been provided multiple VCAA notices during 
the lengthy pendency of this appeal.  However, notices 
provided in February 2003 and December 2005 were found 
inadequate, although they generally described the type of 
evidence necessary to prevail in service connection claims.  
In November 2006, VCAA notice provided the veteran in 
response to the Board's most recent remand provided the 
requisite level of specificity, explained the basis of the 
initial prior final denial, and the need for evidence to show 
that current chronic headache was actually attributable to an 
injury received during service, evidence which was missing in 
the past and which would be necessary to substantiate the 
claim at present.  

It is clear from a review of the extensive claims folder that 
all known available relevant evidence has been collected for 
review, including the service medical records, and VA 
treatment records after service.  Additionally, the veteran 
has been provided multiple examinations, including a special 
VA neurological examination in January 2003 with review of 
the claims folder and a request for medical opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A (d).  The Board 
notes that the veteran wrote in March 2003, and again in 
July 2006 that he had no additional evidence to submit.  
Under these circumstances, the Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
brain hemorrhage, brain thrombosis, or other organic diseases 
of the nervous system, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Because the veteran's 
claim to reopen was received in May 2001, an earlier version 
of the new and material regulation then in effect is for 
application in this appeal.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Additionally, in determining whether evidence is new and 
material, the credibility of the evidence must be presumed.  
Justus v. Principi, 13 Vet. App. 510, (1992).  However, that 
evidence must be within the competence of the affiant for the 
presumption to attach.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

Analysis:  The veteran's initial claim for service connection 
for chronic headache was denied by the RO in a rating 
decision issued May 1989.  On file at that time were the 
service medical records which, consistent with the veteran's 
claim, showed that he had been involved in a motor vehicle 
accident in the line of duty when riding in an ambulance 
which overturned on the way to the infirmary.  The veteran 
complained at the time of pain in the hip, partial blindness, 
and fairly severe frontal headache.  Neurological examination 
was negative.  A spinal tap was performed several days after 
the accident and testing revealed no identifiable 
abnormality.  Five days after the accident, headaches were 
noted to have been improved.  Six days after the accident, it 
was noted that the headaches were gone with residual soreness 
in the left hip due to bruises and the veteran was returned 
to duty.  There was no indication in the service medical 
records that the veteran had any chronic headache thereafter, 
and the physical examination for separation from service a 
year later in September 1953 showed that the head and 
neurological systems were normal.  There were simply no 
complaints or findings regarding chronic headache at that 
time.  There was also little or no objective evidence of any 
chronic headache for many years after service separation.  

In November 1976, some 23 years after he was separated from 
service, the veteran was hospitalized with VA for 
basilovertebral migraine headache.  The discharge summary 
from this admission noted that the veteran had complaints of 
attacks of tunnel vision and perioral numbness accompanied by 
left unilateral headaches, at times accompanied by nausea and 
vomiting, for the past five months.  A family history 
revealed the veteran had two sisters with migraine headache.  
He also complained of numbness of the right hand and 
occasionally of the left.  Referral to the hypertension 
clinic resulted in findings of normal blood pressures, but it 
was felt that the veteran had a transient type of 
hypertension which was probably secondary to a cerebral 
vascular insufficiency.  The veteran had several mild attacks 
of headache and right tubular vision with perioral numbness.  

In May 1989, the RO denied the veteran's claim for service 
connection for chronic headache on the basis that the 
evidence then on file revealed that although the veteran 
likely sustained a head trauma which resulted in severe 
headache for a period of days, this was shown to have been an 
acute and transitory condition, which resolved prior to the 
veteran's separation from service.  Following his initial 
treatment from motor vehicle accident, there was no evidence 
of any recurrent or chronic headache, or any other 
neurological disturbance for the remainder of the veteran's 
period of military service, and for many years following 
service separation.  The veteran's then-recent 
hospitalization in 1976 for basilovertebral migraine was 
noted to have been of only several months onset and no 
evidence on file showed any causal connection between the 
motor vehicle accident during service, and the onset of 
migraine headache well over 20 years after service 
separation.  The veteran was notified of the negative rating 
decision and his appellate rights and he did not appeal and 
that decision became final.  

The evidence submitted and received since the time of the 
prior final denial includes several written arguments by the 
veteran, but each of these arguments is essentially 
cumulative with the veteran's initial claim that his current 
headache symptoms are attributable to the motor vehicle 
accident during service.  To this extent, all of these 
arguments are entirely cumulative with and redundant of 
arguments previously considered a the time of the past final 
rating decision denial in May 1989.  

The veteran was provided a series of VA examinations in 2002 
and 2003.  In December 2002, examination of the veteran's 
eyes resulted in diagnoses of open angel glaucoma and 
cataracts, with an opinion that they were not likely related 
to the veteran's head injury during service.  It was 
additionally opined that the veteran's migraine headaches 
were unlikely related to his visual complaints.  

In January 2003, the veteran was provided a neurological 
examination which included a review of the claims folder.  
The original service clinical records of the veteran's motor 
vehicle accident were discussed in detail and it was noted 
that these records did not corroborate any lengthy period of 
loss of consciousness as consistently been alleged by the 
veteran.  It was noted that the veteran was returned to full 
duty, and the veteran reported that he did not recall having 
any other headaches during the remainder of his military 
service through discharge in October 1953.  The veteran also 
acknowledged that he did not have further headache until some 
years after service separation though neither he nor his wife 
could accurately state how many years.  It was noted that he 
had had an elevated blood pressure in October 1985, when he 
had heart bypass surgery at the Milwaukee VA Medical Center, 
and that he had been taking medication for hypertension since 
that time.  He had been prescribed Depakote for depression, 
but this medication also greatly relieved chronic headache as 
well.  The veteran reported having a fine tremor in his hands 
and upper extremities over the past year or more, and while 
the Depakote had resolved his headache it had not affected 
the tremor.  The veteran also had a past medical history of 
coronary artery disease, hypertension, and right carotid 
stenosis for which he had surgery in 1999.  It was also 
reported that a plain CT scan of the head had been performed 
which was interpreted as revealing age-related atrophy over 
the frontal areas.  The veteran was noted to be 72 years old 
at the time of examination and suffering with episodes which 
may represent "complicated migraine versus partial complex 
seizures."  Previous EEG had showed intermittent slow wave 
abnormality.  

Upon conduct of a current examination and thorough review of 
the evidence on file, the VA neurologist concluded that the 
veteran at present had a complicated migraine headache.  He 
further wrote that although the veteran had significant 
headache while hospitalized following the ambulance accident, 
both the service medical records, and the veteran himself 
confirmed that they resolved before leaving the hospital, and 
that he did not have headaches for a period of years after he 
was separated from service.  He wrote that post-traumatic 
headache/migraine would be expected to be chronically present 
from the time of injury forward, and would not be expected to 
subside and then again manifest years after the injury.  He 
opined that it was not at all likely that the headaches at 
present were attributable to the motor vehicle accident in 
service.  

Again, the veteran wrote in  March 2003, and again in 
July 2006 that he had no additional evidence to submit.  
Indeed, the veteran has not submitted any evidence which 
might be considered either new or material sufficient to 
reopen his claim for service connection for chronic headache 
attributable to an injury in service.  

The Board does not find that any of the competent clinical 
evidence on file since the time of the previous final denial 
in 1989 is new and material to reopen the veteran's claim.  
All of the evidence on file since the time of that prior 
final denial supports a finding, as the RO decided in 1989, 
that the veteran's headache during service attributable to 
motor vehicle accident was acute, transitory, and entirely 
resolved without identifiable residual long prior to the 
veteran's separation from service.  

Although the veteran has claimed chronic headache ever since 
service separation, the objective evidence on file does not 
support this allegation, and the objective record shows that 
some 23 years after service separation in 1976, the veteran 
presented with a five month history of symptoms which were 
diagnosed during hospitalization as basilovertebral migraine.  
Subsequent examinations and clinical workups have confirmed 
what the VA neurologist has referred to as a complication 
migraine versus partial complex seizure.  

The veteran's claim for service connection for chronic 
headache was denied in 1989 because  the motor vehicle 
accident during service was shown to have resulted in a 
temporary headache due to trauma which resolved rather 
quickly without identifiable residual.  Chronic migraine or 
other neurological impairment resulting in chronic headache 
was first shown to have become manifest many years after 
service separation, and the only competent clinical opinions 
on file are against the veteran's claim.  No competent 
clinical evidence or opinion has been submitted since the 
time of the previous final denial in 1989 which shows or 
suggests that the veteran has chronic headache or other 
disability at present which is attributable to the motor 
vehicle accident during service in 1952.  Accordingly, the 
veteran's claim is not reopened.  

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for chronic headache, the 
claim is not reopened, and the appeal is denied.  

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


